Citation Nr: 1707468	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  14-29 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The Veteran served on active duty from November 1966 to September 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not related to his active military service.

2.  The Veteran's tinnitus is not related to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In January 2016, after the claim was certified to the Board, the Veteran submitted an April 2007 audiogram to the Board in consideration of the matters on appeal.  The evidence shows current bilateral hearing loss, which is not in dispute.  It is duplicative of what is already contained in the electronic file and thus, remand is not necessary.  38 C.F.R. § 19.37(b) (2016).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, to include sensorineural hearing loss, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The question of whether the Veteran has bilateral hearing disability for VA benefit purposes, as well as tinnitus, is not in dispute as both disorders have been diagnosed.  

Through statements and testimony before the Board, the Veteran contends that he developed bilateral hearing loss and tinnitus as a result of performing duties as a military policeman, where he was exposed to noise from machine gunners shooting ammunition overhead while on driving assignments.  He further asserts that he sustained excessive noise exposure when an ammunition dump exploded in the Republic of Vietnam near his base in February 1968.  The Veteran indicated that he had ringing and muffling in his ears following the explosion. 

The Veteran's service personnel records confirm he served in Vietnam from September 1967 to September 1968.  They also confirm his service as a military policeman and security guard.  The Veteran has submitted copies of letters dated in 1968 that he sent from home while stationed in Vietnam.  One letter in particular, dated in February 1968, describes an ammunition dump explosion.  In an August 2013 addendum opinion, the VA examiner acknowledged that the Veteran's Army occupation as a military policeman was considered a moderate noise exposure specialty.  The Veteran's description of his duties and noise exposure is consistent with the circumstances of his service.  

However, service treatment records associated with the claims file are negative for a diagnosis of or treatment for a bilateral hearing loss disability as defined by VA or tinnitus, to include the September 1968 separation medical examination.  38 C.F.R. § 3.385.  Moreover, the report of medical history taken at separation reveals the Veteran specifically denied ear trouble and hearing loss.  

To the extent that any argument is raised as to continuing or ongoing problems with either hearing loss or tinnitus since discharge from the military in 1968, the first post-service documented finding of hearing loss was in 2007, and tinnitus in 2012, some 39 and 44 years post service, respectively.  See 38 C.F.R. § 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2012).  Thus, the evidence of record reveals there was a prolonged period of time, four decades, following the conclusion of his service without relevant medical complaint or treatment.  Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  

As bilateral hearing loss and tinnitus were not shown during service or for many years thereafter, service connection may only be granted if there is competent and credible evidence otherwise linking or attributing the current disability to the conditions of the Veteran's service.  See 38 C.F.R. § 3.303(d) (permitting the granting of service connection even when the initial diagnosis was post service, so long as the evidence, including that pertinent to service, establishes the disorder was incurred in service).  Here, though, there is no such competent and credible evidence, to include after the Veteran was examined by VA in December 2012 and an addendum opinion was rendered in August 2013.

After reviewing the claims file and physical examination of the Veteran, the VA examiner opined hearing loss and tinnitus were "less likely than not" incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that enlistment and separation audiometry results showed normal hearing.  The examiner further indicated that there was no significant puretone threshold shifts observed at any time during service.  The examiner also stated that the earliest documentation of bilateral sensorineural hearing loss with tinnitus was in 2012, over 40 years subsequent to discharge.  The Board notes that the audiogram submitted by the Veteran in 2016 shows hearing loss as early as 2007; however, it is still 39 years following his discharge.  The examiner concluded that the Veteran's hearing loss and tinnitus could not be ascribed to military acoustic trauma.
The VA examiner has disassociated all current bilateral hearing loss and tinnitus from the Veteran's service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  

The Veteran's statements are not competent evidence to determine whether bilateral hearing loss and tinnitus are related to his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Neither disorder was diagnosed during service or for many years thereafter.  The probative medical evidence of record does not support a finding that either condition is related or attributable to the Veteran's active duty service.  Thus, service connection is not warranted for either bilateral hearing loss or tinnitus.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


